                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DEMARCUS L. CHAMBERS,                                          :
   Petitioner,                                                 :
                                                               :   CIVIL ACTION NO. 1:19-CV-48
              v.                                               :
                                                               :   Judge Sylvia H. Rambo
WARDEN OF LEWISBURG,                                           :
   Respondent.                                                 :
                                                               ORDER
              Before the Court for disposition is Magistrate Judge Martin C. Carlson’s

Report and Recommendation (ECF No. 6), which recommends that Petitioner

DeMarcus L. Chambers’ Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241 either be dismissed or transferred to the United States District Court for the

Western District of Tennessee for consideration as a motion to correction sentence

under 28 U.S.C. § 2255. Objections to the Report and Recommendation were due

on February 20, 2019, but no such objections have been filed.1

              In considering whether to adopt the Report and Recommendation, the Court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review


                                                            
1
  On February 6, 2019, the Court received a letter from Chambers; however, that letter is not
relevant to whether the Court should adopt or reject the Report and Recommendation.
dispositive legal issues raised by the report for clear error).          Following an

independent review of the record, the Court is satisfied that the Report and

Recommendation contains no clear error, and will therefore adopt the Report and

Recommendation to transfer this matter to the Western District of Tennessee.

Accordingly, IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation (ECF No. 6) is ADOPTED.

      2.     The Clerk of Court is DIRECTED to transfer this case to the United

States District Court for the Western District of Tennessee.

      3.     The Clerk of Court shall CLOSE the file in this district.



                                             _s/Sylvia H. Rambo______
                                             SYLVIA H. RAMBO
                                             United States District Judge

Dated: March 20, 2019




                                         2
